
	
		I
		111th CONGRESS
		1st Session
		H. R. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend and to strengthen accountability features
		  introduced by the Notification and Federal Employee Antidiscrimination and
		  Retaliation Act of 2002, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Notification and Federal Employee Antidiscrimination and
			 Retaliation Act of 2009 or the No FEAR Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—General Provisions
					Sec. 101. Findings.
					Sec. 102. Sense of Congress.
					Sec. 103. Definitions.
					Sec. 104. Amendments to Title I of the No FEAR Act of
				2002.
					Title II—Amendments to Title II of the No FEAR Act of
				2002
					Sec. 201. Amendments relating to reimbursement
				requirement.
					Sec. 202. Amendments relating to notification
				requirement.
					Sec. 203. Amendments relating to reporting
				requirement.
					Sec. 204. Training.
					Title III—Accountability Provisions
					Sec. 301. Disciplinary action requirement.
					Sec. 302. Sanctions.
					Sec. 303. Role of Department of Justice.
					Sec. 304. No FEAR Oversight Office.
					Title IV—Damages and Relief
					Sec. 401. Clarification of Title VII liability caps, damages
				remedies.
					Sec. 402. No immunity from individual liability for Federal
				officials.
				
			IGeneral
			 Provisions
			101.FindingsCongress finds that—
				(1)agencies that engage in discrimination,
			 retaliation, harassment, or violations of Federal discrimination or
			 whistleblower protection laws demonstrate a gross disregard for taxpayer
			 dollars, undermine the confidence of the American people in the Government, put
			 the public’s safety and services at risk, and reduce the Government’s ability
			 to timely and adequately address vital public needs;
				(2)(A)Congress has heard
			 testimony from individuals which point to chronic problems of discrimination
			 and retaliation against Federal employees, and which, in turn, negatively
			 affect the Federal Government’s efficiency and effectiveness;
					(B)in
			 the case of Dr. Marsha Coleman-Adebayo, a jury found in August 2000 that the
			 Environmental Protection Agency had discriminated against the scientist based
			 on race, color, and a hostile work environment; agency managers retaliated by
			 relieving the scientist of her duties after she reported that an American
			 company exposed its African miners and their families to vanadium, a deadly
			 substance; and the agency has consistently retaliated against the employee
			 since she prevailed in her jury verdict and testified twice before Congress;
			 and
					(C)in the case of Matthew F. Fogg v. Janet
			 Reno, Attorney General of the United States, a case that was filed 21 years
			 ago—
						(i)a Federal jury found that the United States
			 Marshals Service had discriminated against United States Marshal Fogg, and was
			 a hostile environment for all African-Americans serving in the
			 United States Marshals Service; and
						(ii)10 years after that jury verdict,
			 handed down on April 28, 1998, the Department of Justice continued to use
			 taxpayer money to appeal this case; and
						(3)(A)Federal agencies should
			 foster a workplace free of discrimination and should timely resolve prima facie
			 cases of discrimination and retaliation, particularly in cases of class-wide
			 allegations; and
					(B)in
			 the case of Janet Howard, et al. v. Carlos M. Gutierrez, Secretary, United
			 States Department of Commerce, the Department of Commerce allowed employee
			 complaints to languish and used taxpayer dollars to litigate a race-based
			 discrimination class action first filed in 1995; in fiscal year 2001, rather
			 than resolve employee concerns, the Department established the Class Action
			 Project Fund (since renamed the Complex Litigation Unit), which serves to
			 defend a workforce culture that perpetuates unlawful and intentional
			 discrimination in the workplace.
					102.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)additional enforcement and remedies under
			 Federal law are needed to make Federal agencies more accountable for their
			 violations of employment discrimination and whistleblower protection
			 laws;
				(2)defining and
			 prescribing timely, definitive disciplinary action for Federal managers and
			 supervisors found violating the No FEAR Act of 2002 provides more
			 accountability and consequences for discrimination and retaliation against
			 whistleblowers;
				(3)establishing a
			 definitive period for reimbursing the Judgment Fund (as prescribed in section
			 201 of the No FEAR Act of 2002) should encourage timely resolution or
			 settlement of complaints;
				(4)extending
			 notification of No FEAR provisions to cover all employees, including employees
			 of contractors receiving a majority of their funding from contracts with the
			 United States Government, should increase Federal agency compliance with the
			 law;
				(5)addressing damages and relief should
			 clarify compensation available to complaining parties pursuant to the 1991
			 amendments to Title VII; and
				(6)extending
			 whistleblower protection to veterans hospitals and physicians and other medical
			 professionals who work in health care facilities that receive the majority of
			 their funding from the Federal Government should support and protect medical
			 professionals from discrimination and retaliation.
				103.DefinitionsFor the purposes of this Act—
				(1)the term claim means a cause
			 of action or an alleged discriminatory or retaliatory act identified in a
			 complaint;
				(2)the term
			 criminal violation includes any of the offenses proscribed by
			 section 241, 371, 373, or 1962 of title 18, United States Code, including
			 fraud, perjury, bribery, witness tampering, and obstruction of justice;
				(3)the term
			 culpable official means an individual, currently or formerly
			 employed by a Federal agency, whose conduct in the course of that employment is
			 the basis for a final finding of discrimination;
				(4)the term
			 disciplinary action includes a suspension, demotion, or
			 termination;
				(5)the term
			 employee means any Federal employee within the meaning of section
			 103 of the No FEAR Act of 2002 and any other individual, including permanent,
			 temporary, full- or part-time employees or independent contractors performing
			 services for an organization that in whole or in part is a contractor or
			 grantee or other entity that receives a majority of its funding from the
			 Federal Government;
				(6)the term Federal official
			 means any manager, supervisor, or senior policy official employed by a Federal
			 agency and having any of the powers and responsibilities of management—
					(A)to give
			 instructions or orders to subordinates;
					(B)to be held
			 responsible for the work and actions of other employees; or
					(C)to administer
			 discipline and penalties;
					(7)the term final finding of
			 discrimination means a finding of discrimination (as described in
			 section 201(a) of the No FEAR Act of 2002) that is final and not appealable,
			 and includes an order of settlement;
				(8)the term immediately means
			 within less than 10 calendar days;
				(9)the term
			 Title VII means title VII of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e et seq.); and
				(10)the term whistleblower means
			 an employee who discloses information which the employee reasonably believes
			 evidences—
					(A)a violation of
			 Title VII or any other law, or of any rule or regulation; or
					(B)gross
			 mismanagement, a gross waste of funds, an abuse of authority, or a substantial
			 and specific danger to public health or safety.
					104.Amendments to
			 Title I of the No FEAR Act of 2002Section 102(6) of the Notification and
			 Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301
			 note), in this Act referred to as the No FEAR Act of 2002, is
			 amended—
				(1)in subparagraph
			 (A), by striking within a reasonable time and inserting
			 no later than two years after the Judgment Fund makes the
			 payment; and
				(2)in subparagraph (B), by striking
			 agency, may need to extend reimbursement over several years  and
			 inserting agency, may need to make arrangements for a payment schedule
			 with the Treasury not to exceed two years.
				IIAmendments to
			 Title II of the No FEAR Act of 2002
			201.Amendments
			 relating to reimbursement requirementSubsection (b) of section 201 of the No FEAR
			 Act of 2002 is amended—
				(1)by making the text
			 of such subsection a paragraph (1), indented 2 ems and with a heading that
			 reads as follows:
					
						(1)In
				general
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Notice to be
				provided by agencyNo later than 45 days after the date of the
				receipt of a final finding of discrimination, the agency shall notify the
				Department of the Treasury—
							(A)of its
				responsibility to repay the Judgment Fund; and
							(B)to arrange payment
				of the full amount or to make arrangements for a payment schedule in accordance
				with paragraph (3).
							(3)Deadline for
				repayments generallyThe agency shall repay the Judgment Fund in
				full no later than the close of the second fiscal year beginning after the date
				on which the Judgment Fund makes the payment (or, if made under a payment
				schedule, the close of the second fiscal year beginning after the date on which
				the Judgment Fund makes the final payment).
						.
				202.Amendments
			 relating to notification requirementSection 202 of the No FEAR Act of 2002 is
			 amended—
				(1)in subsection (a),
			 by striking to Federal employees, and inserting to
			 Federal employees (including any employee of a contractor receiving more than
			 50 percent of its annual gross revenues from Federal contracts),;
				(2)in subsection (b), by adding at the end the
			 following: Within 3 days after the date of the enactment of the
			 No FEAR Act of 2009, and
			 annually thereafter, each Federal agency shall notify its employees, by e-mail
			 or voice mail, of the Internet site used by such agency in compliance with the
			 preceding sentence.; and
				(3)by amending subsection (c) to read as
			 follows:
					
						(c)Employee
				trainingEach Federal agency
				shall ensure that employees of such agency receive training regarding the
				rights and remedies applicable to such employees under the respective
				provisions of law covered by paragraphs (1) and (2) of section
				201(a).
						.
				203.Amendments
			 relating to reporting requirement
				(a)In
			 generalSection 203(a) of the
			 No FEAR Act of 2002 is amended—
					(1)by striking
			 and at the end of paragraph (7);
					(2)by striking the
			 period at the end of paragraph (8) and inserting a semicolon; and
					(3)by adding after
			 paragraph (8) the following:
						
							(9)data on all class actions filed, including
				size, status, filing date, number of suits filed against the agency, and
				demographic make-up;
							(10)request for
				counseling by race or sex, as well as individuals who fall within both
				categories;
							(11)total workforce
				and ethnic representation, including race and national origin data;
							(12)number and nature
				of personnel grievances alleging prohibited personnel practices;
							(13)the total dollar
				amount by fiscal years that the agency owes the Judgment Fund;
							(14)total costs associated with processing and
				litigating cases, including salaries and travel costs of all personnel
				involved;
							(15)number of
				plaintiffs that prevailed in jury trials or administrative proceedings;
				and
							(16)specific agency
				office where discrimination was found.
							.
				
					(b)Additional
			 reportsSection 203 of the No FEAR Act of 2002 is amended by
			 adding at the end the following:
					
						(c)Reports by
				GAOThe Government Accountability Office shall, within 90 days
				after the end of each fiscal year, prepare and submit to Speaker of the House
				of Representatives, the President pro tempore of the Senate, and each of the
				committees named or described in subsection (a), a report on the total costs
				incurred during such fiscal year which are associated with processing and
				litigating cases arising under each of the respective provisions of law covered
				by paragraphs (1) and (2) of section 201(a), including costs associated with
				Department of Justice litigation.
						(d)Reports by
				agencies
							(1)In
				generalEffective with respect to agency performance plans for
				fiscal years beginning not later than 6 months after the date of the enactment
				of this subsection, each Federal agency shall establish performance goals
				reflective of its efforts to implement this Act.
							(2)DefinitionsFor
				purposes of this subsection—
								(A)the term
				agency performance plan refers to an agency performance plan under
				section 1115 of title 31, United States Code (or, for purposes of the United
				States Postal Service, section 2803 of title 39, United States Code);
				and
								(B)the term
				performance goal has the meaning given such term by section
				1115(g)(4) of title 31, United States Code (or, for purposes of the United
				States Postal Service, section 2801(3) of title 39, United States
				Code).
								.
				204.Training
				(a)The No FEAR Institute, a nonprofit,
			 non-Federal Government entity, is hereby specified as a source of training and
			 counseling for Federal employees that is mandated by this Act with regard to
			 their rights and remedies under antidiscrimination, retaliation, and
			 harassment, as well as whistleblower protection laws.
				(b)The No FEAR
			 Institute shall be recognized as an official Federal Government training
			 institute and receive annual funding, in accordance with such agreements as
			 agencies and contractors may enter into with the No FEAR institute, in order to
			 provide training to Federal employees and contractors receiving more than 50
			 percent of their annual budget from the Federal Government.
				IIIAccountability
			 Provisions
			301.Disciplinary
			 action requirement
				(a)Final finding of
			 discrimination where mental or physical health is harmedUpon a final finding of discrimination with
			 respect to a culpable official in a case in which such official’s
			 discriminatory or retaliatory acts are determined to have contributed to a loss
			 of life or limb or any other substantial diminishment of an employee’s mental
			 or physical health, the culpable official shall immediately—
					(1)be terminated from Federal service;
					(2)be debarred from
			 Federal employment for a period not to exceed 5 years; and
					(3)forfeit any right
			 to serve as a worker employed under any Federal contract.
					(b)Final finding of
			 discrimination not covered by subsection
			 (a)
					(1)ApplicabilityThis subsection applies in the case of any
			 final finding of discrimination, with respect to a culpable official, which is
			 not subject to subsection (a).
					(2)Initial
			 findingUpon an initial finding of discrimination as described in
			 paragraph (1)—
						(A)the culpable
			 official shall immediately—
							(i)be
			 removed from service as a Federal official; and
							(ii)be
			 demoted at least 1 pay grade (or the equivalent); and
							(B)the employing
			 agency shall include in the culpable official’s official personnel record a
			 notation to the effect that such a finding against such official was
			 made.
						(3)Subsequent
			 findingUpon a subsequent finding of any discrimination with
			 respect to the same official, such official shall immediately—
						(A)be terminated from
			 Federal service;
						(B)be debarred from
			 Federal employment for a period not to exceed 5 years; and
						(C)forfeit any right
			 to serve as a worker employed under any Federal contract.
						302.SanctionsThe Secretary of the Treasury shall impose a
			 monetary penalty of $10,000 on an agency of the United States for each week
			 that agency fails to take action against employees who falsify evidence in a
			 proceeding under Title VII.
			303.Role of Department
			 of Justice
				(a)ReferralThe Equal Employment Opportunity Commission
			 and any agency that becomes aware of a criminal violation shall refer the
			 matter to the Department of Justice for prosecution when agency officials are
			 found liable for intimidating or harassing employees that testify before
			 Congress. If an employee alleges that intimidation or harassment has occurred
			 as a result of congressional testimony by that employee, Congress should work
			 in collaboration with the No FEAR Oversight office to investigate the
			 allegation and refer it to the Department of Justice for prosecution if
			 appropriate.
				(b)ReportNot later than 180 days after a
			 determination not to prosecute a matter referred under this section, the
			 Department of Justice shall provide to Congress a justification for that
			 determination.
				304.No FEAR Oversight
			 OfficeThe Comptroller
			 General shall take such measures as may be necessary to ensure that an office,
			 to be known as the No FEAR Oversight Office, shall be created
			 within the Government Accountability Office. The No FEAR Oversight Office shall
			 be the official clearinghouse for the Federal Government and provide written
			 information to Congress, the executive branch, and the public on the
			 enforcement of the No FEAR Act of 2002. The No FEAR Oversight Office shall be
			 established within 30 days after the date of the enactment of this Act.
			IVDamages and
			 Relief
			401.Clarification
			 of Title VII liability caps, damages remedies
				(a)Clarify Title
			 VII liability limitsFor Federal Government Title VII cases, the
			 liability limits for Federal workplace discrimination cases under Title VII is
			 $300,000 per each claim or alleged violation of said law adjudicated in favor
			 of the claimant, whether or not said violation sustains one or more additional
			 claims when considered in conjunction with other unlawful activity. Therefore,
			 claimants are not limited to $300,000 compensatory damage cap per case as
			 currently being interpreted by the Federal courts, but rather $300,000 per each
			 claim awarded in favor of the plaintiff in the entire case. Furthermore, Title
			 VII is only the exclusive remedy for workforce discrimination claims. Title VII
			 is not the exclusive source of Federal statutory, workforce rights or exclusive
			 remedy for their violation.
				(b)ReliefShould
			 an administrative agency or court find for the employee in a subsequent claim
			 and that the relief requested some or all was appropriate, the employee shall
			 be entitled to liquidated damages (after taxes) plus all reasonable fees to
			 attorneys. This shall not be considered a part of compensatory damages.
			 Entitlement to damages under this provision is a post judgment
			 proceeding.
				402.No immunity
			 from individual liability for Federal officialsIt shall not be a defense to a civil action
			 against an individual arising out of a violation of Title VII that the
			 individual was acting in the capacity of a Government officer and employee at
			 the time of the violation.
			
